‘         .




    ,--


                         OFFICE OF THE ATTORNEY GENERAL      OF   TEXAS

                                             AUSTIN




              Honorable Re@.nald 3raoowll
              bfstrict      AttorneJr
              Runtalllo, TIxJI8
              Daar Sir:




                                                                iolo 336k-3 in




                                                       (8 Annotatrd Tona




                                          Q 43rd Lagielature.
                                        UB pas664 in 1933 and Srw tha read-
                                       1 me evidently intondeil to prOvibe ad-
                         ditioml ooarpeosation  for the Dletrfot Attorney of
                         this D@&riot in han&ling   006a6 arlefng in OonneOtiOn
                         rith the Penitentiary located In Halker County, so-o-
                         ially Habeas Corput~C(ISOZIcf which there sr@ a great
                         RMy.
.-
     Honorable &ginaldBracewoll, 2age 2


               ".$himArtiub  was avldantly intmuled to allow
          the DiiWriot Attornoy ldbltioual oomponratlon othar
          than~that provided by gemsal law.
               WArtIola 38362 of Vernon9r Annotated Btatutea
          provider that Dlatriot Attorneys shall reoeivo an an-
          nual salary of $4,OGO.OG payable ‘Intwelve equal monthly
          Inatallmnta upon warranta drawn by thr Comptrollar
          of Publlo Acoount6 upon the 3tste Treasury.
              *Seotlon Four of sala act is aa followa: *Hothing
         In thIa act shall ba oonatrucrd to repeal or aifaot any
         law8 now in exirtanca with rafarenoe to Aaaistant Dis-
         triot Attornoye, InvortIgatore or Btenegrapherr In
         Judiolal Dlstrlots inoluded In thir sot.'   Then is no
         arentioaas to whether it repeal8 Article 326k-6  above
         rel'arre to or any other apeclal law. This Artiola~
         was afie'otivsSqmber   13, lW36.
              vrior to the armotraantor tha above mentioned
         Article 88802, Dlatrlat Attorneys had been paid under
         Artlols lOE1 OS Yernoa*a Annotated Co66 at Criminal
         ProoeQur4 whareln DlatrPot Attorney8 'were ocmpensated
         upon   a par diea baBl8.
              *It I8 aj opinion th8t ArtI&    S886t above ;rdsrrd
         to dou not repeal Art1016 Seek-5 above referred to,
         and that tha Dlatrlot Attorney of the 1Eth Judlolal
         District la ~ntltled to the atlditloaalooolapenaationpro-
         vided in aalciArtlola WSk-6 in addition to the #ala-
         provlQaQ under tha said Article S88tW above roferxea to.
         St OOOUXI that the Le&.laturs In patming ArtdOle 3&6k-5
         ha& in 18Indthe snhanoad work lnambmt    upon the Dla-
         triot Attorney in thI8 Dlatriot with reterenoe  to hand-
         ling Penitef.Marp mattars as shown in aaid aat.
              "1 would appreciate an opinion from your departmsnt
         as to whotheiror not the Dlrtrlot Attorney of tha 12th
         Judlolel Dlatrlot is entitla& to aoapenaatlon as provided
         In Artlolo 326k-5 In audition to tha salary proride in
         Artfola 38861 above referred to."
               Arti    988k-5, Vernon's Annotated Civil Stetutas,
     (Senate Bill Ro. 497, Acts of the 44th Leg., Ch. 133, p. 367)
     reads as followor

P
Bonorable RegInaldBraceatsll,Page 3


         seotion 1. *The Diatrlct Attorney OS
    the 12th Judioial Dlatrlot of T-e    elm11
    rsoeive for the aotual and neoeaaery dla-
    charge of hia duties in the DIetslot Court
    of the 12th Judicial Dlstrlot or Teuls, for
    not to exoeed ritty (50) days eaah yur in
    addition to the ~xlmm   number of daya for
    whioh he may be paid under the Acts of the
    Rs@ar   seealon of tbo 4sra Legislature.
    Paysent of aald additional OaPpenaatIon
    shall be made In tha same manner 88 is pro-
    vided for payment 0r oompensertion providaa
    for by the kota of the Regular 3sssIon of
    the 43rd Leglslertur4.W
           Sbotlon  2. "Nothlw herein ahell be
    oonatmed ae prcrventfngthe Dlatrlot At-
    torney of the 12th Tudlolal Dlatriut of
    Texas, irGznreceivIt& hlo eatual and neo-
    weary srpanaea while aervlIlg aa said Dlr-
    trict Attorney in aaid dlstriOt outside the
    onunty    Of his r8eIdQnc0, (tcnow provfd8d by
    law."
          2eotlon3. The fact thet the Matriot
    Attorney of the 12th Ju4loIel District of
    Tsxne has to pro3mate all orlkslnaloaae*
    orl&InatIog out of the prison syatm of the
    f,tateof Texae, cnC mSd bualnaoe has crowded
    the doakot.of the 12th Judlclal District to
    the extent that lt is impomibls for aald Dla-
    triot Attorney tc reosfve a Sair we.ge for the
    servioce perfcme~ for the Estate   o? Texas,
    ant?tha further f8Gt thet the crowd04 ooadi-
    tiun  ot the docket OP said cfxrt, p~nsvsnta the
    proper dlagstc!:of buslntaaoin said oourt In
    a aatlerachory mmer    within the number of
    days provided by law, creates an lmargenOy
    and an imperctlve pub110 necesisltythat the
    oonstltutlonel rule requiring bills to be
    read on three ssvsnl %ayn In each Bc;lesbe
    suspended, end this Act ba enftircedand take
    affect from and after Its pnf~asge, and it Ic
    so enactaQ.V
.




    Honorable ReglneMEracewell,   F&Se 4


               ArCiole atwr, Vernon'e Annotated Clvll.stetuter
    (House Sill Bio.87, Ch. 44t, hats of the 44th Leg., find C.
    5. f reeds a8 r0im8:
              Ssotfon 1. WIrromend erter January let,
        1936, in all Judicial Districtr in thie State
        the Distriat Attorney in eeoh suoh Distrlot
        ehell reooive rromthe state (~8&my ror hla
        senlcer the eua 0r your Thouoend Dollars
        ($4 000) per year, whlah raid Four Thoueend
        Doliere ($4,000) mhell include the Five Xun-
        ared  Dollerr (8500) salary per peer now el-
        lowed euoh Dlstriot Attorney8 by the Constltu-
        tion 0r thb stetei providing that in all Jo&f-
        cial Dlotriots in this State oompoaed or two
        (2) or more oountlee In one (1) or which auoh
        countlea there 16 a oity containing the popule-
        tion of not 1.88 then alnoty thoueead (00,000)
        inhebitent8 eoaording to the lert preoeding Fed-
        ore1 Ceaeue. the Dietriet Attorney of ruah Dls-
        trlat shall reoelve rroa the Skte ae pay ror
        his eerviaei the earnor Plvo Thoueend Pive Hun-
        dred Dollars ($5,600) par JSU    rhiol% aaid Five
        The~uitd File BundrOd Dollare f$S,SOO) &all
        lnolmle the ?ltr Rhndred M.lerr (#MO) ulery
        per yeer now elkiwed ruoh DietriOt AttOmey#    by
        the Gonstitutloa of thie State. Such aalery
        ahell be paid in twelve (13) equel monthly in-
        stellamnta upon warrants drawn by the Comptrol-
        ler or Fublio ACeOunts upon tlKlstate TrotmAry.
        Frovided that nothinS in this Act shell be oon-
        etrued so aa to deprive Dietrlot Attorneys oS
        the expense allowenae ellowed or whioh a;cay hue-
        after be allowed by lew."
              seation 2. -All monies hsretofore eppropriat-
        sd by the Lsgislsture to pay re4e, 8alsrios, a&
        per diem eaoounte or the orrfoera named in this
        Act ere hereby reappropriated for the purpose of
        paylag the raleriea fired by thle Aat.*
             Seotion 3. "~11 fees, oonmiaeime, and per-
        quisites which may be earned and oolleoted by
        District Attorneys affsoted by this Act shall be
        paid into the county Treasury or the County in
        r%ioh auoh fees 8x-e mrrmd for the 8Coount of
        the proper fund."
.   .




        ?ionorableRegineld srecswall. iega 5


                    ssation 4. *Hothing In this Act shall be
             oon8truod to rope1   or In eny nnnor erraCt  eny
             hw now in exI8tenocswith refeTeno6 to AleI8tant
             DietrIot Attorneys, Xnvortigetore or Stemogmpher8
             In Judloiel Dirtriots lnoluded In this AOt.”
                  8eotion 6. -Ilothm in this Ata ~h6li et-
             root Criminal Distrlot Attorney8 whom distrlot
             is oanrposedor only one (1) aomty.*
                    ceotlon 6. 'Th8 feat that the peopl8 of
             this State here adopted e ConstItutional emend-
             tsentabolishi      the I68 ay8t.88aa l meth o d Or
             oompenmtlng    “fl8triOt, County, end Reainot of-
                            D
             iioIel8 end that 8eId emendunt ~111 beccm op-
             onatfre on the rlrnt dey or Jerumry, lOSO, end
             the further teat thet therr 18 no law mm Sn
             exl8teno8   whiah aftor aeid dete will provide ror
             Ompmmetlon     ef such Dl8triOt Attorney8, are8tes
             en emergency end en lmperetlre publio aeors8ity
             requiring that the oonatitutlonal rule requiring
             bill8 to be reed on three several days in raah
             Rowe be,,cad the mame is hereby,     ru8pended    end
             thle Act 8hell take erieot and be In Coroe &om
             end erter Its passa$e,    end it Is 86 enaoted.*
                  6eotIon 61 of ~rtlole XVI of the State Conrtltation
        provI5er in pert es r0110ws:
                    'All district oftlcers In tba State or Tex-
             es end 611 aountjr offioera In oountler,having
             a population of twenty thousand (20,000) or more,
             eccordim    to the last preoedIng ~ederel oen8u8,
             shall rrom the first day or January and there-
             etter, and subsequent to the first regular or
             spoolal session of tha Legisletura efter the
             edoption   or thi8 resolution, be oompemmted on
             e salary beelr.   . . .*

                  Tha leth Judiclel Dlstrlot 18 coapo5ed     of Walker,
        Griraes,Trinity, Leon, and Madison Countiae.
                  Prior to the aneotmnt or Article   3886r, 6upra, DIs-
        tri0t Attorneys In Judicial Districts composed of two or IpLore
        aounties were paid under Article 1021 of vernon~~ Annotated
        Code of criminal Trooedure, upon a per diem basis.
Bonoreble Reginald Brecewell, Tags 0


            The additional oompennetion provided by Artlola
3136k-6, supre,   yes  to b8 paid in ths seme manner es provided
ror pnymerrtof oanpenwtlon provided by the Aotm 0r the Regu-
lar session of the 49rd Legislature, whloh wee Ssnete Bill
Ho. 169, Chapter 11, Aota or the 43rd Legloleture 1933.
The Aot provided thet certain awas or money be paid end the
emme w6re 8pproprleted out or any Iunds In the gtclt8Tr868Wy
not OthO~fSO ap roprleted, to pey the per dfem of Dietriot
Attorney8 In Jud L;0161 Di8trIota oom~o88d or two or more ooun-
tie6 as provided     by Chapter Hid,  Acts or the 40th Leg., Regu-
lar Se~&on,    for the belanoe of the tlaoel year ending AU@
ust  31, 1933, which epproprlatlona were aV6ilabl8     Immediately
end won In lieu of the appropriations contained in Chapter
95, Aots or the Reguler smdon        or the 4and L8~16letur8, to
pep the p4r diem or rirtptw0 district ettorneys. This Aot
further provided that the per diem JWOVidSd in Chapter 2x46,
Acts or the Regular Session of the 40th L4~1816tur4, ror
rirty-two dlatriot attorneys In judlolel di8trlot8 oom~osea
or two or more ooUntl88 wes twenty dollars      per dey not ex-
ceeding one hundred end two days, end i)lOB,WO.OO was ep-
proprlsted by thim Aot for the suleriea of the Diatriot At-
torneys mentioned therein.
           The additional oompeneetlon e&lowed by Artlole
Stdk-3, tUme, applied to the 18th JudIalel DietrIot when
the DietriOt AttO~Oy    thSr@Oi We8 ocmp8n8eted     On 6 -2  41~
b86i8,  es provid6d  by the above m6ntiOnSd   ACtS.    However,
slnoe Jeauary 1, 1936, Dlstriot AttOrnOyS     In judicial dla-
triota compoeed of two or more oountlee have not been ocm-
;ensetsd on 6 Dsr dlan basis, but have been oompenseted       In
aocorUeno8  with Ikrtlclo3886f, eupre.
          It le to be noted that the la8t sneotment by the
Legl~leture with rererenoe to oompenaetion ‘or DiEtriOt kt-
torneys in judlclel distriotProomposed or two or nora ooun-
tie8 (ArtIole 30t30r, aUpl-e), do86 not expres8ly r6pOttl Ar-
t&ale 1021, Code or Criminal   Prooedure, or Artlole 386k-5,
Vernon's Annotated Civil §tetuter. EOw8Ver,      the firat atet-
ute ebove mentioned end ths le$t two statutes under QonSidOr%-
tion herein, era fn pari meterie and their provieiona In SUoh
respect oennot be ruconciled, ln such efroumstanoe~, the older
statutes will be held to be repeeled by ImplIo~tlon to the
extent or the conrlict. It i@ to be presumed that the LegIS-
lhture intended to repeal all laws and parts Or l$ws oleerly
inconsistent with its later Acte. 35 Tax. Jur. p. 147, Sec.
77.
.




    Honorable Reginald Bracewsll, page 7


                 In VIOW  or the rm~0tDg stetutae, youare rerpeat-
    ray     advised that it 18 th0 opinion 0r thf8 Depart360nt that
    the Distriot Attorney of the 12th Judicial District is not
    fintitledto oompencation     a8 provided by Article S2bk-5, on4
    end that the only mlary to wLiah the District Attorney of
    said blatriot la legally entitled lr,the 8elary as provided
    by Artiole,    S8861, aupra, and apPropriatm3 by 8. 8. No. 257,
    p. 461, Acts 46th Lag., Regular Session, lOSO.
              TrueTAng the   the roregoing ruiiy afmwers your in-
    wlm,    we ara
                                         Very truly yours
                                     ATTtXWZY O.%lWL4LOF TEXAS